Citation Nr: 1811066	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to November 26, 2010 and 50 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for scleritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1978 through March 1979 and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The November 2010 decision granted service connection for PTSD with an evaluation of 10 percent.  On the other hand, the June 2011 rating decision granted service connection for scleritis and assigned a 10 percent disability rating.  The Veteran appealed the disability ratings assigned.  

While the appeal was pending, the RO increased the evaluation for the Veteran's PTSD.  However, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In this instance, because the maximum evaluation possible is not assigned to the Veteran's PTSD, the issue remains in controversy for the Board to resolve.  


FINDINGS OF FACT

1. Prior to November 26, 2010, the Veteran's PTSD is manifested by decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, panic attacks, and mild memory loss.  

2.  After November 26, 2010, the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. 

3. The Veteran's scleritis was not manifested by incapacitating episodes. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating higher than 10 percent for PTSD have been met before November 26, 2010. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial disability rating higher than 50 percent for PTSD have not been met after November 26, 2010. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an initial rating in excess of 10 percent for scleritis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.76, 4.76a, 4.84a, Diagnostic Codes 6002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor her representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in July 2008, October 2010, March 2011, September 2011, and April 2016; as discussed in greater details below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

A. PTSD

The Veteran's service-connected PTSD is rated under DC 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  She was assigned 10 percent rating prior to November 26, 2010 and 50 percent rating thereafter. 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the evidence of record does support an evaluation of 30 percent, but not higher, prior to November 26, 2010.  However, the evidence does not establish a rating in excess of 50 percent thereafter.  

To that end, the Veteran underwent a VA examination in October 2010, where the examiner noted that the Veteran had mildly impaired recent memory.  The Veteran also described having difficulty concentrating.  Although she worked full time, the Veteran indicated that she had decreased concentration on the job.  The examiner concluded that the Veteran had mild social and occupational impairment.  According to mental health notes from VA medical center from October 2009, the Veteran reports frequent nightmares. In addition, in February 2009, she reported having flashbacks and nightmares, as well as being hypervigilant, irritable, having intrusive thoughts, easily startled, difficulty sleeping, and difficulty concentrating. 

Considering the totality of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the level of the Veteran's disability during this period approximates the level of impairment contemplated by a 30 percent rating. However, the evidence weighs against an assignment of a higher rating for this time period because the evidence reflects that severity of her impairment at the time was not consistent with a 50 percent rating. That is, the Veteran had normal affect, clear speech, had good impulse control and she was able to interpret proverbs appropriately.  See October 2010 VA examination.  The Board has considered the totality of the Veteran's symptoms, both contained in the lay and medical evidence, during this period, and finds that the criteria for a 30 percent rating contemplate the Veteran's symptoms.

With respect to the period after November 26, 2010, the medical evidence of record does not establish entitlement to a rating in excess of 50 percent.  The Veteran underwent a VA examination in September 2011, where the examiner noted that she has decreased work efficiency and intermittent periods of inability to perform occupational tasks.  The exam reflects that the Veteran has depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationship.  In addition to these findings, an April 2016 VA examination found that the Veteran had flattened affect.  In VA treatment record from October 2011, she reported being hypervigilant and withdrawn.  At that time, mild risk of suicide was noted.  On the other hand, treatment records from October 2012 reflect that the Veteran had difficulty falling and staying asleep.  She also reported difficulty concentrating. However, the Veteran had fair judgment, fair insight, and impulse control.  The Board has also considered the lay statement from the Veteran's sister, who indicated that the Veteran experiences depression and anxiety.  

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: decreased in work efficiency, depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory, flattened affect. The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.

The Board has considered that a treatment note documents thoughts and risk of suicide in light of recent case law. Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).  In line with this case law, the Board has considered whether the documentation of suicide risk warrants a 70 percent rating.  Also in this regard, throughout the appeal period, the Veteran has often denied having suicidal thoughts.  The Board has completed a thorough and holistic review of the record and finds that the overall social and occupational impairment are not of sufficient severity to warrant a rating in excess of 50 percent.

For this reason, the Board finds that the severity of the Veteran's PTSD is consistent with 50 percent rating.  Given that the Veteran's symptoms are contemplated by the 50 percent rating assigned, the Board finds that the evidence does not support a 70 percent rating.   

B. Scleritis

The Veteran's scleritis is currently rated as 10 percent under DC 6002.  She contends a higher rating is warranted. 

Scleritis is rated under DC 6002 on the basis of (i) visual impairment or (ii) incapacitating episodes, whichever results in a higher rating.

Visual impairment is rated on the basis of impairment of (i) central visual acuity or (ii) visual fields. See 38 C.F.R. §§ 4.76, 4.77 (2017).  The criteria for impairment of central visual acuity warrant a compensable rating for corrected distance vision of at least 20/50 in one eye. Id.  The criteria for impairment of visual fields warrant a compensable rating for various degrees of loss of visual field.

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrant a 10 percent rating. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2, but less than 4 weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4, but less than 6 weeks, during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79, DC 6002 (2017).

Here, the evidence does not support a compensable rating based on visual impairment because the Veteran, at worst, has 20/40 or better.  The evidence does not indicate there is loss of central visual acuity.

The Board has considered whether a higher than 10 percent rating is warranted based on incapacitating episode.  In that regard, notwithstanding the 10 percent rating, the medical evidence of record does not reflect that the Veteran has incapacitating episodes at all, much less one lasting at least 2 weeks.  The Board recognizes the Veteran's statement that she had to miss work numerous times due to this condition, which she contends shows that she has been having incapacitating episodes.  Incapacitating episode for VA purposes requires prescribed bed rest and treatment.  Absent such medical evidence, the Board finds that a rating in excess of 10 percent is not warranted.     



ORDER

An initial rating of 30 percent rating for PTSD before November 26, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 50 percent for PTSD as of November 26, 2010 is denied. 

A rating in excess of 10 percent for scleritis is denied. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


